Ireland, J.
(dissenting) — As the majority properly concludes, the 1997 amendment to RCW 13.50.050(11) operates prospectively given the absence of contrary legislative intent either express or implied. State v. Blank, 131 Wn.2d 230, 248, 930 P.2d 1213 (1997) (statutes are presumed to operate prospectively, unless there is contrary legislative intent); In re Estate of Burns, 131 Wn.2d 104, 110, 928 P.2d 1094 (1997); see also State v. Belgarde, 119 Wn.2d 711, 722, 837 P.2d 599 (1992) (a statute is deemed to operate prospectively if event precipitating its application occurs after statute’s effective date).
The majority is mistaken, however, regarding the event that triggers the application of RCW 13.50.050(11). Former RCW 13.50.050(11) was not triggered by the mere passage of its two-year time period as the majority concludes. Rather, a juvenile offender’s motion to seal records is the event that triggers the application of RCW 13.50.050(11). Because the petitioners did not bring their motions to seal until after the effective date of the amendment, this more recent version of RCW 13.50.050(11) should be applied to their motions.
*336In determining a statute’s triggering event, courts look first to the statute’s plain language. See, e.g., State v. Humphrey, 139 Wn.2d 53, 57-58, 983 P.2d 1118 (1999); In re Estate of Burns, 131 Wn.2d at 112. When a statute is silent as to a precipitating event, courts will then look at other considerations such as the statute’s prior history, and whether a new provision operates retrospectively under a given set of facts. Humphrey, 139 Wn.2d at 58-60 (citing Landgraf v. USI Film Prods., 511 U.S. 244, 269-70, 114 S. Ct. 1522, 128 L. Ed. 2d 229 (1994)).
Contrary to the majority opinion, the plain language of RCW 13.50.050(11) is not silent as to a precipitating event. The preamendment version provided as follows:
The court shall grant the motion to seal records made pursuant to subsection (10)[3] of this section if it finds that:
(a) Two years have elapsed from the later of: (i) Final discharge of the person from the supervision of any agency charged..,with supervising juvenile offenders; or (ii) from the entry of a court order relating to the commission of a juvenile offense or a criminal offense;
(b) No proceeding is pending against the moving party seeking the conviction of a juvenile offense or a criminal offense; and
(c) No proceeding is pending seeking the formation of a diversion agreement with that person.
Former RCW 13.50.050(11) (1996) (emphasis added).
The special protection granted to juveniles by RCW 13.50.050(10) and (11) is neither self-executing nor auto*337matic upon satisfaction of the statute’s conditions at a particular point in time. Rather, a juvenile offender must affirmatively bring a motion to seal to take advantage of the opportunity to have juvenile records expunged. The court will deny such motion unless all conditions of RCW 13.50.050(11) are met when the court decides the motion.
Even if a juvenile offender has no “proceedings” pending against him at a particular point in time after the date the offender becomes eligible to file a motion to seal, the offender’s motion will be denied if “proceedings” are pending when the motion is actually brought and decided.4 Because a court can determine whether a juvenile offender is entitled to have his records expunged only after a motion to seal is brought, the motion to seal triggers the application of RCW 13.50.050(11). Because the plain language of RCW 13.50.050(11) indicates that a motion to seal precipitates its application, this court does not need to consider whether the amended statute would operate retrospectively if applied to the petitioners’ motions here.
The majority also incorrectly concludes that the petitioners had “accrued” and “absolute” rights to have their juvenile records expunged. Majority op. at 334. While the majority correctly observes that there are “many cases . . . in which a preamendment version of a statute will continue to govern in cases arising prior to the amendment, particularly where vested rights or contractual obligations are affected,” the petitioners’ rights to relief under former RCW 13.50.050 were not “accrued” or “absolute.” Majority op. at 327 (citing In re F.D. Processing, Inc., 119 Wn.2d 452, 461-62, 832 P.2d 1303 (1992); Ashenbrenner v. Department of Labor & Indus., 62 Wn.2d 22, 25, 380 P.2d 730 (1963); Procter & Gamble Co. v. King County, 9 Wn.2d 655, 656, 115 P.2d 962 (1941)).
*338To “accrue” means to become “vested.” Black’s Law Dictionary 20 (6th ed. 1990). “Vested rights” are “so completely and definitely accrued to or settled in a person that they are not subject to be defeated . . . .” Black’s at 1564. A “vested right” “does not depend on any event that is uncertain”; it is a right that is “no longer open to controversy.” Black’s at 1564.
While vested rights “cannot be interfered with by retrospective laws,” Black’s at 1564, “ ‘[a] mere expectation based upon an anticipated continuance of the existing law’ is insufficient to vest a legal right.” State v. Shultz, 138 Wn.2d 638, 646, 980 P.2d 1265 (1999) (quoting State v. Hennings, 129 Wn.2d 512, 528, 919 P.2d 580 (1996)); In re Marriage of MacDonald, 104 Wn.2d 745, 750, 709 P.2d 1196 (1985) (an expectation in the continuance of existing law is not equivalent to a vested property right); Johnson v. Continental W., Inc., 99 Wn.2d 555, 563, 663 P.2d 482 (1983) (a person has no vested right in the continuation of existing statutory law).
In the criminal context, contingent and vested rights are mutually exclusive. See, e.g., State v. Hodgson, 108 Wn.2d 662, 668, 740 P.2d 848 (1987) (referring to a criminal statute of limitations that has run, “ ‘it is a defense, not of grace, but of right, not contingent, but absolute and vested’ ” (quoting People ex rel. Reibman v. Warden of County Jail, 242 A.D. 282, 285, 275 N.Y.S. 59, 63 (1934))).
In the civil context also, with the exception of certain contract and property rights, a right that is contingent is not a vested right and vice versa. See Adams v. Ernst, 1 Wn.2d 254, 265, 95 P.2d 799 (1939) (“ ‘Mights are vested, in contradistinction to being expectant or contingent’ ”; rights are contingent “ ‘when they are only to come into existence on an event or condition which may not happen . . . until some other event may prevent their vesting’ ” (quoting Pearsall v. Great N. Ry., 161 U.S. 646, 673, 16 S. Ct. 705, 40 L. Ed. 838 (1896))); Shufeldt v. Shufeldt, 130 Wash. 253, 261, 227 P. 6 (1924) (a remainder shall not be considered contingent in any case where, consistent *339with the intention of the testator, it may be considered vested); Helgeson v. City of Marysville, 75 Wn. App. 174, 182, 881 P.2d 1042 (1994) (employee’s right to payment under retirement system does not vest until employee meets contractual conditions for payment).5
Here, the petitioners’ rights to expungement of their records under former RCW 13.50.050(11) remained contingent up until the Legislature amended the statute and thereby prevented their rights from vesting. The petitioners’ rights remained contingent because, as discussed within the “triggering event” analysis above, such rights could have been defeated by petitioners’ subsequent conduct resulting in a “pending proceeding.”
As the majority recognizes, the Hodgson analysis is helpful here. However, the majority draws the wrong conclusion because it fails to recognize a critical difference between a statute of limitation and former RCW 13.50-.050(11). The issue in Hodgson was whether a legislative enactment extending a criminal statute of limitation applied to crimes committed before such enactment where the former statute of limitations had not yet run before the enactment. Hodgson, 108 Wn.2d at 666. The Hodgson court concluded that a statute of limitation does not create an absolute right to a dismissal until the limitation period has run. 108 Wn.2d at 667. Until the limitation period has run, it is “subject to legislative control.” Hodgson, 108 Wn.2d at 668. Thus, when a statute extends a period of limitation, it applies to offenses that are not yet time barred at the statute’s effective date. Hodgson, 108 Wn.2d at 668.
A similar situation exists here. A person does not have an absolute right to have his or her juvenile records sealed under RCW 13.50.050(11) unless the person has satisfied the conditions of the statute. Relying on Hodgson by analogy, the right at issue here is subject to legislative control *340until it becomes “absolute and vested.” See Hodgson, 108 Wn.2d at 668. But, unlike the right to dismissal under a statute of limitations and contrary to the majority opinion, the right under former RCW 13.50.050(10) and (11) does not become “absolute and vested” upon the mere passage of time. This right vests only when a timely motion to seal is brought and no “proceedings” are pending.
Other cases cited by the majority are factually distinguishable because, unlike here, the particular rights involved were “no longer open to controversy” and were not dependent upon an “uncertain” future event. For example, in F.D. Processing, a bank obtained a perfected security interest in the inventory and accounts receivable of a dairy products processor. 119 Wn.2d at 454. Subsequent to the creation of the bank’s security interest, the Legislature amended chapter 60.13 RCW to authorize milk producers to obtain processor liens superior to an earlier perfected security interest in the same collateral. F.D. Processing, 119 Wn.2d at 456-57; see also RCW 60.13.020.
F.D. Processing concluded that milk producers were not entitled to the retroactive application of the amendments to chapter 60.13 RCW because the bank’s rights were vested. 119 Wn.2d at 463. Unlike the petitioners’ rights under former RCW 13.50.050, the bank’s security interest was not contingent when the Legislature amended chapter 60.13 RCW
Thus, this court should have reversed the Court of Appeals in State v. T.K. and reversed the trial courts in State v. D.V. and State v. C.C.
Guy, C.J., and Talmadge, J., concur with Ireland, J.

Subseetion (10) provided:
In any case in which an information has been filed pursuant to RCW 13.40.100 or a complaint has been filed with the prosecutor and referred for diversion pursuant to RCW 13.40.070, the person the subject of the information or complaint may file a motion with the court to have the court vacate its order and findings, if any, and, subject to subsection (24) of this section, order the sealing of the official juvenile court file, the social file, and records of the court and of any other agency in the case.
Former RCW 13.50.050(10) (1996) (emphasis added).


The majority, writes that “it made sense in Blank that the fee statute would be triggered only by completion of the appeal rather than filing the notice of appeal because a defendant whose conviction is reversed is under no obligation to pay those fees.” Majority op. at 330. Similarly here, it “makes sense” that the ex-pungement statute is triggered only by a motion to seal rather than the mere passage of time because the court is under no obligation to grant the motion if “proceedings” are pending when the motion is brought.


Compare In re Marriage of Leland, 69 Wn. App. 57, 71, 847 P.2d 518 (1993) (a beneficiary under a privately purchased disability insurance policy has a vested right to benefits where his contractual right to receive disability payments is contingent only upon remaining disabled).